Title: From George Washington to Major General Philip Schuyler, 27 February 1776
From: Washington, George
To: Schuyler, Philip

 

Dear Sir
Cambridge Feby 27th 1776.

Last Night I received your Favor of the 14th Instant by Mr Bennet, inclosing a general Return of the Artillery & Military Stores in our possession in Canada.
It gives me great pleasure to hear that you are improving in your Health, before long I sincerely hope you will be so recovered as to be able to go to the Army in Canada, where I am convinced you are much wanted, and wou’d be of the highest Service at this important Crisis; I doubt not of there being a good Deal of Confusion and Disorder in that Quarter: which I flatter myself wou’d in a great Measure subside and be composed by your presence. It is natural enough that Mr Walker’s Resentment should be up for the Wrongs he has suffered; It is incident to Humanity, but yet the passions of Individuals ought never to prevail so far as to injure the State.
I am sorry to find that the Quantity of Artillery and Military Stores is so small and inconsiderable as appears by the Return, I had hoped that you were better provided with the former, and also with much more Ammunition than what you have, particularly powder and that the Distresses no where else were equal to mine for Want of this capital Necessary—Wou’d Fortune but give you possession of Quebec, then wou’d our Wants be mostly supplied—May she smile propitious and your virtuous Struggles be crowned with Success—The Reduction of this Fortress would be attended with Consequences of the most happy and salutary Nature to our great Cause, and as General Arnold with a Handful of Men has been able to maintain the Blockade, I look forward with a pleasing Confidence to the Day when you being properly reinforced will oblige it to surrender.
We have just compleated a large and strong Work on Letchmore’s point, opposite to New Boston, and are about to take post on the Heights of Dorchester, with a View of drawing the Enemy out—These Heights will command a large part of the Town and almost the whole Harbour and give us an Opportunity of distressing the Enemy whenever we may be properly provided with Necessaries for carrying on a Cannonade and Bombardment—If any Thing will induce General Howe to risk an Engagement it will be this: I am determined to do every

Thing in my power to bring on one, and that as soon as possible. How far my views may be answered Time must determine.
When I sent Colonel Knox in pursuit of Artillery I did not design that you should have been disfurnished—I only meant that he should have brought from Canada such Ordnance as you could conveniently spare; but from your Letter and the Return, I am led to think that you are in Want—I have been informed that General Lee hath lately secured a large Number of heavy Cannon & Shot that were at New York from whence I imagine you may get a Supply of what you want—If you cannot and there is any Thing that you want—which you cannot be supplied with elsewhere, if you will acquaint me, I will most readily give you every Assistance in my power & deem myself happy if I can contribute to relieve your Necessities in any Manner. I am Dr Sir with great Regard Your aff: humble Servant

Go. Washington

